Title: To John Adams from Horatio Gates Spafford, 16 July 1816
From: Spafford, Horatio Gates
To: Adams, John


				
					Hond. and Esteemed Friend—
					Albany, 7 Mo. 16, 1816.
				
				It is with great pleasure that I have observed, of late, the continued evidences of thy health so prolonged, and habitual activity and attention. Long may it be continued.I have lately been favored with a Letter from thy Son, at London, whom so many are anxious to see return to the United States.The American Academy of Arts and Sciences, has conferred on me the honor of a Fellowship, with which I am highly gratified.I have another work in the press, and shall send thee a copy as soon as published: for I am neither a theologian, a philosopher, or a politician. This work, I flatter myself, would not disturb thy peace.I avail myself of a privilege which thy goodness bestowed, and enclose a Letter for the Sec. A.A.S.With very sincere esteem, and respect, / thy friend, 
				
					H. G. Spafford
				
				